DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The 

Additionally, attention is directed to MPEP 2111.01 [R-07.2015], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).



Claim Rejections - 35 USC § 112(a) - Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 153 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
For convenience, claims 75 and 153 are reproduced below.

    PNG
    media_image2.png
    465
    583
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    83
    562
    media_image3.png
    Greyscale

As evidenced above, the method of dependent claim 153 is to result in the determination of the presence of a “particular SNP of interest” simply by there being “the presence of an associated probe”.  (Emphasis added)  It is noted that there is no requirement that the probe be hybridized to anything.  Rather, it only needs to be present.  The claim does not require that it hybridize to anything, or that unhybridized probe be removed.  Given such, it stands to reason that any probe that has been added to the reaction mixture would be present, and would thereby be indicative of the “particular SNP of interest” being present, irrespective of it actually being present.  A review of the disclosure fails to find where applicant has set forth a reproducible 
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 153 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 152 and 154 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For convenience, claims 512 and 154 are reproduced below.

    PNG
    media_image4.png
    55
    572
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    55
    564
    media_image5.png
    Greyscale

Claims 152 and 154 are confusing as to just what constitutes the metes and bounds of “different” as used in the clause “the first probe SNPs of interest are different from the second 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 75, 78-82, 138, 139, 141-143, and 149-154 are rejected under 35 U.S.C. 103 as being unpatentable over Hardenbol et al., “Highly multiplexed molecular inversion probe genotyping:  Over 10,000 targeted SNPs genotyped in a single tube assay,” Genome Research, .

Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Rationale.
Claims 75, 78-83, 138-143, 145, 148-150, 153, and 154 are all drawn to “[a] method of multiplex detection of single nucleotide polymorphism (SNP) probe signals.”  As seen in claim 75, one is required to perform the step of “providing a first probe set and a second probe set, each set comprising two or more different molecular inversion probes (MIPs) against different 

Hardenbol I teaches of a multiplexed MIP-based assay. As seen therein, the disclosed method has been used to detect, in a multiplexed manner, over 10,000 SNPs.  As stated in the abstract:
In this study, we report the development of Molecular Inversion Probe technology with four-color, single array detection, applied to large-scale genotyping of up to 12,000 SNPs per reaction.

The aspect of assaying for 12,000 SNPs in a common assay speaks to the combination of multiple probe sets.  Also, the aspect of detecting the resultant product on a “single array” further supports the concept of ”pooling” or combining a plurality of probe sets into a single array for SNP identification.
Hardenbol I, page 271, right column, teaches of developing different batches of probes, where each batch can comprise thousands of different probes.  Hardenbol I, at page 271, left column, first full paragraph, teaches:
  A more streamlined analysis is now enabled by labeling each of the four allele specific reactions with a spectrally distinct fluorophore (Fig. 2). These reactions can then be pooled together and hybridized to a single tag array. Fluorescent images are collected using four different filters to collect emission from each single fluorescent species such that the intensities from each of the allelic reactions can be measured from a single chip feature. In addition to significant chip cost savings, this method also has the advantage of rendering the genotype calls resistant to possible feature-to-feature variation in the arrays. A further benefit is that signal ratios between alleles, which are critical to accurate 


Hardenbol I, page 272, caption to Figure 2, teaches:
After gap-filling and probe inversion, inverted probes are amplified using common PCR primers. These amplicons are labeled using one of two labeling processes…  In the four-color labeling scheme (bottom), each of the four reactions is labeled with a spectrally distinct fluorophore. All four reactions are then pooled and hybridized to a single tag array which is scanned using a GeneChip AT CCD imager in four spectral bands. In both cases four images are generated containing the four allele signals for each SNP marker.  (Emphasis added)

The above showing is deemed to meet a limitation of claims 75, 78, 82, 138, 139, 153, and 154.

Hardenbol I, page 269, right column, teaches:
MIP exploits the advantages of the OLA methodologies but can be more highly multiplexed due to a unique unimolecular method of action and an enzymology that combines the specificity of both ligase and polymerase enzymes. This assay enables the use of >12,000 oligo probes to simultaneously interrogate human genomic DNA and, following a single PCR, detect the results via a single universal tag DNA chip array. The application of MIP to generate a haplotype map of Chromosome 12 in CEU families (The International HapMap Consortium 2003) as part of the Human HapMap project has yielded 3,509,052 genotypes from 38,429 assays. In this study we analyze the important features of the assay performance that will enable MIP to be effectively used for many future largescale studies.  (Emphasis added)

Hardenbol I, page 270, left column, teach:
The basic concept of MIP technology has been described previously Hardenbol et al. 2003). Briefly, a single oligonucleotide probe with recognition sequences at each terminus is hybridized with a genomic target sequence such that it forms a circular structure, with the ends of the probe abutting. This leaves a single base gap at the location of a SNP. This gapped-duplex is then tested in four separate reactions, each with a single dNTP species present, in which successful polymerization/ligation provides allelic differentiation.  The probes are subsequently released from the genomic DNA and those that have been covalently circularized in the correct allele/nucleotide reaction combinations are amplified using a “universal” PCR primer pair. Each amplified probe contains a unique tag sequence that is complementary to a sequence on the universal tag array. Tags have been selected to have a similar Tm and base composition and to be maximally orthogonal in sequence complementarity. Amplicons are fluorescently labeled and the tag sequences released from the genome homology regions using a restriction endonuclease treatment. The tags are then detected using a complementary tag array.  (Emphasis added)


Multiplex tag detection 

We have greatly increased the complexity of the initial MIP assay while maintaining the genotyping accuracy. A major limitation in the use of conventional nucleic acid microarrays for genotyping or gene expression is the difficulty in controlling the specificity and uniformity of hybridization of biological sequences to their complementary oligonucleotides on the array. This leads to high levels of cross-hybridization and spurious signals in complex mixtures. Therefore, previously reported multiplex SNP genotyping assays (Matsuzaki et al. 2004) that use biological sequences
in detection function only for detection of a small fraction of the total possible SNP sequences in the genome.  We have used a molecular tagging (or barcoding) strategy
(Shoemaker et al. 1996), to enable very highly multiplexed assays.  In the current study, a set of 20,000 sequences were developed as recognition probes, with minimal sequence similarity within the set. In addition, the tags were designed with a narrow range of melting temperatures and to avoid secondary sequence structure. It was anticipated that these sequences would exhibit minimal cross-hybridization properties, while maintaining a tight dynamic range that would ensure the highest accuracy at this stage of the assay detection scheme.  (Emphasis added)

As evidenced above, the method of Hardenbol I fairly requires the use of multiple MIPs, that the MIPs comprise a tag sequence, and that the MIPs are directed to SNPs.  As indicated above, the disclosed method comprises the ligation of the MIP (claim 142).  

The incorporation of a unique tag sequence in the probes is deemed to meet a limitation of claims 75, 78, 79, and 138.  The aspect of just which type(s) of information that the tags are to encode is deemed to be an obvious design choice.  This aspect is reinforced when one considers 

As noted/reproduced above, Hardenbol I teaches the circularization of the MIP, and that this is done for each set of probes.  Such a showing is deemed to meet a limitation of claim 75.
As can also be seen above, the method of Hardenbol I further requires performing amplification (e.g., PCR), which requires forward and reverse primers and primer binding sites (claim 80) and subsequent hybridization of the resultant amplicons to a complementary probe, which can be bound to a solid support, which can be an array.  The aspect of capturing the MIPs on an array is deemed to meet a limitation of claim 151.
As depicted in Figure 2, Hardenbol I teaches the pooling of reaction products (circularization of MIP which contains a labeled nucleotide corresponding to a SNP), and that these pooled reaction products (applicant’s “MIP probe product") are then allowed to react/hybridize to probes on an array (limitation of claim 151 and 152), and that subsequent to their hybridization to complementary sequences in the array, they are detected (claim 145).

Hardenbol I, page 272, right column, third paragraph, teaches:
The second measure of accuracy is trio concordance. The use of mother-father-child trios in this project was designed to allow the accuracy to be monitored by looking at the Mendelian inheritance patterns across markers (see Methods section for detailed description). This test is able to capture some forms of systematic error that cannot be estimated by repeatability. Again, the accuracy rates based on trio concordance indicate a high level of data accuracy (>99.6%). Because the criteria for assay conversion did not take into account the trio concordance rate or the repeatability rate, these measurements are good predictors of the overall accuracy in the data set.

As evidenced above, the assay was expanded so to analyze the genomic sequence of three different individuals.  Such is deemed to meet a limitation of claims 149, and 150- that the first and second samples are from different sources and from different genomes.

Hardenbol I has not been found to specifically require that the “the tag sequence is a junction between a sample identification sequence and an allele identifying sequence” (claim 79).  However, given that the MIP is but a single-stranded oligonucleotide, the tag sequence must occur between these additional components/elements of the MIP, which is especially true when the probe is ligated/circularized.
Hardenbol I has not been found to teach having a multitude of different tag sequences (claim 147); however, as evidenced above, Hardenbol I does teach combining or pooling assays, e.g., looking at sequences from mother, father, and child.  It would have been obvious to one of ordinary skill in the art to incorporate tags that would not only allow for the detection and identification of sequences on the basis of each individual in the combination, but to also allow for the identification of which genes/alleles are being evaluated in each individual in the pooled and amplified MIPs from one or more multiplexed arrays.  Motivation for doing so is abundant when one considers that by identifying the allele where a SNP occurs, and the individual from which the sample was obtained, one could readily identify if a given individual is at risk for any condition or disease.
The number of nucleotides that are used as a tag (claim 78) is deemed to be an obvious design choice.  As evidenced above, Hardenbol I teaches that they have genotyped over 10,000 SNPs in a single assay.  Given such, one would need to have an equal number of different tags so to be able to track each SNP of interest.

While Hardenbol I does teach using an array, they have not been found to teach using bDNA amplification on a solid support array (limitation of new claims 151 and 152).

Hardenbol II, paragraph [0072], teaches using multiple MIP sets in “separate reactions”, that the MIPs have different tag sequences and that subsequent to their probing, yet prior to their hybridization to an array, they may be combined/mixed.  As disclosed therein:
For example, two sets of MIPs may be used in separate reactions. For each allele, A or B, the A allele probe may be in a first set of MIPs and the B allele in a second, separate set of MIPs. The A and B allele probes for the SNP may vary only in the tag sequence… The extension reaction for the first and second MIP sets may be separate and each may include 2 of the 4 possible NTPs. At a point after extension and prior to hybridization to a single array the reactions may be mixed. 

Hardenbol II, like Hardenbol I, teaches that the target molecules can be detected via hybridization to an array.  However, they have not been found to teach using bDNA with an array.

Li et al., in paragraph [0023], teaches that the target nucleic acid can be “optionally amplified” and is “preferably” hybridized to an array, and that one can be “detecting them, and/or by using a branched DNA assay”.  As stated therein:
[0023] The methylated nucleic acids in the isolated complexes are optionally amplified (e.g., by PCR) and are detected by various methods, preferably by using a hybridization array to simultaneously detect multiple different nucleic acids (e.g., multiple different DNA fragments) containing methylated base residues, by capturing the nucleic acids to particles and then detecting them, and/or by using a branched DNA assay.

The above showing is deemed to render obvious the use of branched DNA probes- limitations of claims 151 and 152. Further, the aspect of using bDNA in an array format would also meet possible embodiments encompassed by claims 138 and 139.

Kronick et al., provides further motivation for using branched DNA amplification (bDNA amplification) in the detection of multiple targets.  As stated in paragraph [0131]:
[0131] In still a further aspect, signal from nucleic acid targets bound to an array are amplified using a signal-based amplification, e.g., such as a bDNA-based amplification method. (Emphasis added)


In view of the well-developed state of the art, the intense interest in identifying SNPs in genomes, and the disclosed ability to now detect tens of thousands of SNPs in a pooled reaction, it would have been obvious to one of ordinary skill in the art at the time of that invention to have modified the method of Hardenbol I with the method of Hardenbol II whereby different set of MIPs are first used in separate probing assays as a matter of convenience and/or easy tracking, and then subsequently combined and detected by identifying the presence of one or more SNPs, which, as shown above, can be based upon which MIP product(s) hybridized to which probe/oligomer on an array.  It would have also been obvious to said ordinary artisan to have optionally combined traditional amplification techniques (e.g., PCR) with the assay, and to have then detected any target/amplicon via use of bDNA amplification as such would allow for the amplification of signal, thereby increasing sensitivity of the assay.
In view of the well-developed state of the art and the explicit guidance provided, said ordinary artisan would have been amply motivated and would have also had a most reasonable expectation of success.
For the above reasons and in the absence of convincing evidence to the contrary, claims 75, 78-82, 138, 139, 141-143, and 149-154 are rejected under 35 U.S.C. 103 as being unpatentable over Hardenbol et al., “Highly multiplexed molecular inversion probe genotyping:  Over 10,000 targeted SNPs genotyped in a single tube assay,” Genome Research, 2005, 15:269-275 (Hardenbol I), in view of US 2009/0131268 A1 (Hardenbol et al.; Hardenbol II), US 2007/0161029 A1 (Li et al.), and US 2006/0194215 A1 (Kronick et al.).

Claims 146 and 147 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardenbol et al., “Highly multiplexed molecular inversion probe genotyping:  Over 10,000 targeted SNPs genotyped in a single tube assay,” Genome Research, 2005, 15:269-275 (Hardenbol I), in view of US 2009/0131268 A1 (Hardenbol et al.; Hardenbol II), US 2007/0161029 A1 (Li et al.), and US 2006/0194215 A1 (Kronick et al.) as applied to claims 75, 78-82, 138, 139, 141-143, and 149-154  above, and further in view of Church et al. (US 8,771,950).

See above for the basis of the rejection as it pertains to the disclosures of Hardenbol I, Hardenbol II, Li et al., and Kronick et al.

To the extent claims 146 and 147 embrace embodiments specifically directed to methods of employing molecular inversion probe technology so as to conveniently identify many SNPs in a single assay run, where probe design work, as a matter of design choice, includes various features such as tag sequences having different ways of structuring a sample ID tag ID sequence 
Tag Sequence being unique for differentiation and downstream analysis:
According to a certain aspect of the invention, a barcode sequence is used to uniquely tag each oligonucleotide sample from a patient so that a large number of loci in a large number of DNA samples can be analyzed in one or more polymerase colony sequencing runs.
Alternatively, amplification can also take place with locus-specific primers that flank the region of interest, especially when capturing genomic sequences from patient samples. 
Such a region of interest includes a specific target sequence that may be associated with a disease-associated polymorphism.
According to the present invention, such terms also may refer to a nucleotide sequence that specifically identifies DNA or RNA sequences as having been captured from a given patient or other subject.
Tag specific for an allele identification:
The method includes the steps of providing one or more probes having two regions of homology to target cDNA at the ends of the probe, two PCR primer regions common to all probes, a bar code specific for an allele, and a bar code specific for a patient, contacting the probes with cDNA to hybridize the probe in a circular manner to complementary cDNA, ligating the probe to produce a closed circular molecule, removing the closed circular molecule from the cDNA, and amplifying the closed circular molecule.
2 regions of homology being employed in the probes
The method includes the steps of providing a probe having two regions of homology to target genomic DNA at the ends of the probe, two common priming regions, and a restriction endonuclease recognition site, hybridizing the probe to immobilized genomic DNA such that the probe is hybridized in a circular manner to complementary genomic DNA, ligating the probe to produce a closed circular molecule, separating the closed circular molecule from the genomic DNA, and amplifying the closed circular molecule.
Different sources or loci for use with the MIP technology:
In another embodiment, a method of analyzing a plurality of genomic DNA samples to obtain sequence information at one or more loci in each genomic DNA sample is provided. The method includes the steps of providing one or more probes having two regions of homology to target genomic DNA at the ends of the probe, two PCR primer regions common to all probes, a bar code specific for a locus and a bar code specific for a patient, contacting the probes with genomic DNA to hybridize the probe in a circular manner to complementary genomic DNA, covalently attaching the extension to the end of the probe in the 
Pooling all together in amplification and sequencing:
In certain aspects, cleaving is performed using a restriction enzyme. In other aspects, the one or more probes further comprise a unique tag sequence. In still further aspects, the method also includes the step of polony amplification and/or polony sequencing.
In general, the term “polony” refers to “polymerized colony.” Polony technology relates to the amplification of nucleic acids. In general, a pool of nucleic acids is provided, preferably in an array where the nucleic acids are immobilized to a support. The nucleic acids are randomly patterned on the support. The nucleic acids are then amplified in situ to produce colonies of polymerized nucleic acids. Polony amplification can also take place on beads where a nucleic acid is attached to a bead and then polymerized in situ.

Thus, it would have been obvious for one ordinary skill in the art to combine the teachings of Hardenbol I, Hardenbol II, Li et al., and Kronick et al., with that of Church for to do so would allow one to conveniently design and produce probe pools with different tags built-in designs in accordance with the combined teachings of the prior art.  One would have been motivated to employ a combination of different tag IDs including a sample ID tag and a separate allele tag ID so as to generate a convenient all-inclusive extraction of a specific sample with particular applications in synthetic capture of a single base, multiples bases and/or a loci or sequence region of DNA for amplification and analyses with efficiency of economy, e.g., increases in the number of SNPs and samples analyzed simultaneously.
In view of the well-developed state of the art and the explicit guidance provided, said ordinary artisan would have been amply motivated and would have also had a most reasonable expectation of success.
For the above reasons and in the absence of convincing evidence to the contrary, claims 146 and 147 are rejected under 35 U.S.C. 103 as being unpatentable over Hardenbol et al., “Highly multiplexed molecular inversion probe genotyping:  Over 10,000 targeted SNPs Genome Research, 2005, 15:269-275 (Hardenbol I), in view of US 2009/0131268 A1 (Hardenbol et al.; Hardenbol II), US 2007/0161029 A1 (Li et al.), and US 2006/0194215 A1 (Kronick et al.) as applied to claims 75, 78-82, 138, 139, 141-143, and 149-154  above, and further in view of Church et al. (US 8,771,950).

Response to argument
At pages 7-13 of the response of 27 October 2020, hereinafter the response, applicant’s representative traverses the rejection of claims under 35 USC §103(a).
Said representative, at page 8, bridging to page 9 of the response asserts:
Here, the independent claim requires, e.g., pooling of samples after MIP reactions, with detection of pooled samples together. Modification of the Hardenbol primary reference to copy the claims here also requires substantial reconstruction and redesign of the Hardenbol protocol and detection scheme, e.g., destroying the intended function, as discussed below.

Applicants believe the Hardenbol primary citation fails to teach at least the claim 75 limitations of, e.g., providing a second probe set with different MIPs against different SNPs, probing a second sample with the second probe set, and identifying the particular SNP by detecting the presence of a circularized MIP.

The above arguments have been considered and have not been found persuasive towards the withdrawal of the rejection.  As noted above in the body of the rejection, Hardenbol I, page 271, right column, teaches of developing different batches of probes, where each batch can comprise thousands of different probes.  Hardenbol I, at page 271, left column, first full paragraph, teaches:
  A more streamlined analysis is now enabled by labeling each of the four allele specific reactions with a spectrally distinct fluorophore (Fig. 2). These reactions can then be pooled together and hybridized to a single tag array. Fluorescent images are collected using four different filters to collect emission from each single fluorescent species such that the intensities from each of the allelic reactions can be measured from a single chip feature. In addition to significant chip cost savings, this method also has the advantage of rendering the genotype calls resistant to possible feature-to-feature variation in the arrays. 


Hardenbol I, page 272, caption to Figure 2, teaches:
After gap-filling and probe inversion, inverted probes are amplified using common PCR primers. These amplicons are labeled using one of two labeling processes…  In the four-color labeling scheme (bottom), each of the four reactions is labeled with a spectrally distinct fluorophore. All four reactions are then pooled and hybridized to a single tag array which is scanned using a GeneChip AT CCD imager in four spectral bands. In both cases four images are generated containing the four allele signals for each SNP marker.  (Emphasis added)

The aspect of developing different batches of probes, using hem, and also teaching that sets of probes can then be pooled, is deemed to fairly suggest the same limitations found in the method of claim 75.
Said representative, at page 10 of the response asserts:
The present methods operate differently allowing, e.g., different samples with different SNPs of interest (e.g., with specific base mutations of interest) to be discretely detected and identified by the “presence” of an associated circularized MIP probe. In Hardenbol, the associated probe can be circularized no matter the single nucleotide polymorphism. Yet, the presence of the associated circularized probe does not identify the SNP. This is a principle of operation different from that described in the claims. The identity of the Hardenbol SNP depends on the color of the circularized MIP, not its presence in the gap-fill pool.  (Emphasis in original)


The above argument has been considered and has not been found persuasive as applicant is arguing limitations not recited in claim 75.  As seen in claim 75, the sole independent claim pending, the method only requires “detecting the presence of one or more of the circularized MIP products”.  The method does not specify if the “detecting” is limited to direct, or indirect means, much less identify just which SNP(s) was/were present.  Further, the method of claim 75 does not exclude the use of any colored label and/or any number of unspecified steps.

At page 11 of the response said representative asserts:
Hardenbol (previously well known to Appellants and disclosed in the initial IDS) teaches at most adding a single set of 12,000 inversion probes to a single sample, then splitting the single sample to 4 reactions (all with the exact same probe set, but with reacted with different NTPs) then pooling them (reactions of same sample) back together for detection of color-labeled amplicon fragments on an array. Hardenbol identifies a single nucleotide polymorphism by the color of an amplicon, not the presence of a circularized MIP.

The above argument has been considered and has not been found persuasive.  As seen in Hardenbol I at page 270, left column, the assay is dependent on the probe forming a circularize structure, and that such can only form if the gap between the ends of the probe is filled and the probe forms a covalently circularized structure.  As stated therein:
MIP technology

The basic concept of MIP technology has been described previously (Hardenbol et al. 2003). Briefly, a single oligonucleotide probe with recognition sequences at each terminus is hybridized with a genomic target sequence such that it forms a circular structure, with the ends of the probe abutting. This leaves a single base gap at the location of a SNP. This gapped-duplex is then tested in four separate reactions, each with a single dNTP species present, in which successful polymerization/ligation provides allelic differentiation. The probes are subsequently released from the genomic DNA and those that have been covalently circularized in the correct allele/nucleotide reaction combinations are amplified using a "universal" PCR primer pair. Each amplified probe contains a unique tag sequence that is complementary to a sequence on the universal tag array.  (Emphasis added)

As evidenced above, the resultant amplicon to be detected could not form if not for the circularization of the probe.

Applicant’s representative, at page 12 of the response, asserts:
Although the rejections suggest “motivation” for various immaterial combinations of limitations, there is no motivation presented for, e.g., the important limitation of pooling reactions of different samples from different reactions with different probe sets. Applicants cannot find in the rejection a motivation for such a procedure.

The above argument has been considered and has not been found persuasive for as identified above, Hardenbol I teaches explicitly of the pooling of different probes.  Further, Hardenbol I, at page 270, left column, teaches of incorporating tag sequences into the probes and that if the probes are circularized, and then amplified, the tag sequence hybridizes to complementary probes in the array.  Such a method is fairly encompassed by claim 138, which requires “contacting the pooled probe products with an array comprising capture probes specific to the different tag sequences at different array locations”.  

At page 12 of the response said representative asserts:
Regarding dependent claim 79, Applicants again note that no reference identifies a junction between sample ID and allele ID as the tag sequence.  (Emphasis added)

At page 13 of the response said representative asserts:
Please note, the claim requires, e.g., tag sequence with sample ID and allele ID. This rejection fails to state a case.

***

Here, the suggested Hardenbol modification to use a sample/allele tag is not a mere non-operational design choice, but a major change in the overall structure/function operation of the Hardenbol SNP identification method. The motivation for such a change must be found in teachings of the prior art on the record identifying problems (e.g., in the Hardenbol method) that would be solved by the suggested modification. No such problem is identified in Hardenbol motivating a sample/allele tag structure (which is not even present in any cited reference).


The above arguments have been considered and have not been found persuasive towards the withdrawal of the rejection as reproduced in paragraph 53 of the instant Office action, Church et al.:
Tag specific for an allele identification:
The method includes the steps of providing one or more probes having two regions of homology to target cDNA at the ends of the probe, two a bar code specific for an allele, and a bar code specific for a patient, contacting the probes with cDNA to hybridize the probe in a circular manner to complementary cDNA, ligating the probe to produce a closed circular molecule, removing the closed circular molecule from the cDNA, and amplifying the closed circular molecule.  (Emphasis added)

Attention is also directed to FIG. 1 of Church et al.  As illustrated therein:


    PNG
    media_image6.png
    298
    764
    media_image6.png
    Greyscale

As is evident from FIG. 1, Church et al., disclose a method that results in a sequence that comprises an “Allele tag” and a “Patient tag”, with SNP tags between the two.  The “Allele Tag” and “Patient Tag” are deemed to satisfy the requirements of applicant’s “sample identification”, and “allele identification sequence”, and the various SNP tags constituting the “junction” between the Sample ID and Allele ID.  Such explicit teachings are deemed to also render obvious the limitations of claims 146 and 147.
In view of the above analysis and in the absence of convincing evidence to the contrary, , claims 146 and 147 are rejected under 35 U.S.C. 103 as being unpatentable over Hardenbol et al., “Highly multiplexed molecular inversion probe genotyping:  Over 10,000 targeted SNPs genotyped in a single tube assay,” Genome Research, 2005, 15:269-275 (Hardenbol I), in view of US 2009/0131268 A1 (Hardenbol et al.; Hardenbol II), US 2007/0161029 A1 (Li et al.), and US 2006/0194215 A1 (Kronick et al.) as applied to claims 75, 78-82, 138, 139, 141-143, and 149-154  above, and further in view of Church et al. (US 8,771,950).
Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751.  The examiner can normally be reached on Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bradley L. Sisson/Primary Examiner, Art Unit 1634